DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In lines 1-2 of claim 2, it is unclear to the Examiner whether “a removable protective cap” is referring to the removable protective cap of claim 1, or a different removable protective cap. For the purpose of examination, Examiner interprets the removable cap of claim 2 to be the same cap of claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,440,062 to Adams.	As to claim 1, Adams discloses a sterilized vascular access assembly, comprising: a needleless access connector that defines a valved fluid flow path between a fluid inlet and a fluid outlet (intravenous connector, 12, Figure 1); and a removable protective cap (site cover, 10) capping or covering the fluid inlet or fluid outlet, wherein each removable protective cap or cover is configured to substantially maintain sterility of at least a portion of a surface that defines an exterior of the fluid inlet or fluid outlet of the sterilized needleless access connector until the cap or cover is removed from the corresponding fluid inlet or fluid outlet; and wherein the assembly is sterilized (Column 4, line 65-Column 5, line 10).	As to claim 2, Adams discloses a sterilized vascular access assembly that comprises a removable protective cap threaded onto or into a corresponding structure on or in the fluid inlet or fluid outlet of the needleless access connector (threads, 18, Figure 1). 	As to claim 3, Adams discloses a sterilized vascular access assembly wherein the fluid inlet and/or fluid outlet comprises a male or female luer structure matingly engaged with the removable protective cap (female luer, Figure 1). 	As to claim 4, Adams discloses a sterilized vascular access assembly packaged in a sealed, sterilized package (sealed membrane, such as a foil disk to maintain the sterility of the inner cavity, Column 6, lines 38-42). 	As to claim 5, Adams discloses a sterilized vascular access assembly wherein any removable protective cap or cover in the assembly is configured to substantially maintain sterility the corresponding fluid inlet or fluid outlet to which the cap or cover is matingly engaged for a period of up to about 30 days under standard hospital room conditions after removal from a sealed, sterilized package. In particular, the threaded cover meets the claim limitation of the cap or cover being matingly engaged for a period of up to about 30 days under standard hospital room conditions after removal from a sealed, sterilized package (threads, 18, Figure 1).	As to claim 6, Adams discloses a sterilized vascular access assembly disposed in a vascular access system connected to a patient to provide fluids, medication and/or nutrition (needle-free intravenous ports and connectors allow repeated infusions of fluids into a patient’s bloodstream: Column 1, lines 13-15). 	As to claim 7, Adams discloses a sterilized vascular access extension set comprising a sterilized vascular access assembly (needle-free intravenous ports and connectors allow repeated infusions of fluids into a patient’s bloodstream: Column 1, lines 13-15; sterilized: Column 4, line 65-Column 5, line 10).	As to claim 9, Adams discloses a sterilized vascular access extension set disposed in a vascular access system connected to a patient (port interfaces with a cooperating connector device during infusion, Column 1, lines 51-54). 	As to claim 10, Adams discloses a sterilized IV set comprising at least one sterilized vascular access assembly (sterilized intravenous delivery: Column 4, line 65-Column 5, line 10).	As to claim 11, Adams discloses a sterilized IV set packaged in a sealed, sterilized package (sealed membrane, such as a foil disk to maintain the sterility of the inner cavity, Column 6, lines 38-42; sterilized intravenous delivery: Column 4, line 65-Column 5, line 10). 	As to claim 12, Adams discloses a sterilized IV set disposed in a vascular access system connected to a patient (needle-free intravenous ports and connectors allow repeated infusions of fluids into a patient’s bloodstream: Column 1, lines 13-15). 	As to claim 13, Adams discloses a method of maintaining sterility of an external surface of a needleless access connector (12, Figure 1), comprising configuring a sterilized vascular access assembly as part of a vascular access system connected to a patient and leaving in place the cap or cover (10) that caps or covers the fluid inlet of the needleless access connector until the needleless access connector is accessed for the first time, thereby maintaining sterility of an external surface of the needleless access connector until first fluid access (sterilized intravenous delivery: Column 4, line 65-Column 5, line 10). 	As to claim 14, Adams discloses a method for reducing healthcare-associated injection (HAI) risk, comprising configuring a sterilized vascular access assembly as part of a vascular access system connected to a patient and leaving in place the cap or cover (10) that caps or covers the fluid inlet of the needleless access connector (12), thereby reducing the risk that the patient will acquire an HAI (Figure 1).	As to claim 15, Adams discloses a method of enhancing patient safety, comprising configuring a sterilized vascular access assembly as part of a vascular access system connected to a patient and leaving in place the cap or cover that caps or covers the fluid inlet of the needleless access connector, thereby enhancing patient safety by reducing a risk that the patient will acquire an health-care associated infection (HAI; Figure 1 and sterilized intravenous delivery: Column 4, line 65-Column 5, line 10; needle-free intravenous ports and connectors allow repeated infusions of fluids into a patient’s bloodstream: Column 1, lines 13-15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783